Exhibit 10.2

 

AMENDMENT TO DISTRIBUTORSHIP AGREEMENT

 

This AMENDMENT (the “Amendment”) is made and entered into as of the 30th day of
April, 2020, to the DISTRIBUTORSHIP AGREEMENT, dated as of April 28, 2020 (the
“Distributorship Agreement”), by and between Osang Healthcare Co., Ltd. (the
“Manufacturer”) and SG Blocks,, Inc. (the “Distributor”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Distributorship Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. The Distributorship Agreement is hereby amended by the inclusion therein of
the representations and indemnities set forth on Annex A hereto.

 

2. All other terms of the Distributorship Agreement shall remain in full force
and effect. The Distributorship Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.

 

3. This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the
Distributorship Agreement as of the date first written above.

 

OSANG HEALTHCARE CO., LTD.   SG BLOCKS, INC.       By: Dong-Hyin Lee   By: /s/
Paul Galvin   Name:  Dong-Hyin Lee     Name:  Paul Galvin   Title: Chief
Executive Officer     Title: Chief Executive Officer

 



 

 

ANNEX A

 

Manufacturer warrants and covenants that: (a) the Products will conform to their
published specifications; (b) it owns all right, title, and interest in the
Products and in all of patents, trademarks, trade names, inventions, copyrights,
know-how, and trade secrets relating to the design, manufacture, operation, or
service of the Products and (c) to its knowledge, the Products do not infringe
any third party rights and will not subject Distributor to liability for
violation of any laws, rules or regulations. Defective Products may be returned
by Distributor to Manufacturer within 90 days of delivery and shall be promptly
replaced by Manufacturer without charge and shipped to Distributor at
Manufacturer’s expense.

 

Manufacturer shall indemnify and hold harmless Distributor and its respective
directors, officers, agents and employees from and against any and all
liabilities, claims, suits, losses, damages or causes of actions including
costs, attorney fees and expenses which may be suffered by any loss, damage,
death or bodily injury (collectively the “Liability”) directly and proximately
caused by a breach of the representations or warranties contained in the
Agreement (as amended), claims made by any person or entity arising out of the
manufacturing of the Products, claims asserting that a Product infringes the
intellectual property of any other person or entity; or that use of the Products
resulted in bodily injury, without limitation, personal injury and death or the
non-performance or improper performance by Manufacturer of any of its
obligations arising out of or in connection with this Agreement.

 

 



 

 